Citation Nr: 0911124	
Decision Date: 03/25/09    Archive Date: 04/01/09

DOCKET NO.  06-10 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Togus, Maine


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
dental expenses incurred at non-VA dental offices.   


REPRESENTATION

Appellant represented by:	Steven C. Peterson, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1954 to November 
1957, with additional service in the Air Force Reserves and 
the Navy Reserves. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2003 decision of a Department of 
Veterans Affairs (VA) Medical Center that denied payment or 
reimbursement of unauthorized dental expenses incurred at 
non-VA dental offices.  In September 2007, the Veteran 
testified before the Board at a hearing that was held at the 
RO.  In November 2007, the Board remanded the claim for 
additional development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


REMAND

Although the Board regrets the additional delay, further 
development is needed prior to disposition of the claim.

A review of the record reveals that there has not been proper 
compliance with the Board's November 2007 remand.

First, as noted in the November 2007 remand, the Veteran's 
March 2003 claim for medical reimbursement for unauthorized 
dental expenses has not been associated with the claims file.  
The Board instructed the VA Medical Center to take the 
appropriate steps to associate the March 2003 claim with the 
file, including allowing the Veteran the opportunity to 
submit any copies of the claim that he may have in his 
possession.  On remand, however, such development was not 
accomplished.  As the March 2003 claim might be of 
considerable use to the Board, further attempts to secure the 
claim should be made. 

Next, it appears that treatment records are outstanding.  
Although clinical treatment records provided by Dr. John D. 
Corey have been obtained, they are dated only through the 
year 2002.  It appears from his September 2007 testimony 
before the Board that the Veteran is seeking reimbursement 
for medical expenses incurred until January 2005.  The 
Veteran has testified, and the record reflects, that the 
Veteran received dental treatment from Dr. Corey for care 
relating to his claim until at least January 2005.  
Therefore, it appears that further treatment records are 
available, and, as such treatment records may be useful in 
deciding the Veteran's claim, these records are relevant and 
should be obtained.  38 C.F.R. § 3.159(c)(1); Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

The November 2007 remand instructed the VA Medical Center 
that the resulting supplemental statement of the case (SSOC) 
must contain notice of all evidence submitted at the 
September 2007 hearing, which includes a March 2003 statement 
by Dr. Corey and an itemized medical bill for Dr. Corey.  The 
February 2008 SSOC is silent as to whether this evidence was 
considered and therefore is not in compliance with the 
November 2007 Board remand.  

It has been held that compliance by the Board or the RO is 
neither optional nor discretionary.  Where the remand orders 
of the Board or the Courts are not complied with, the Board 
errs as a matter of law when it fails to assure compliance.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).

Additionally, the Veteran's entire claims folder (as opposed 
to his medical reimbursement folder) should be obtained, as 
it is possible the Veteran's March 2003 claim was filed in 
that claims folder.  Further, based on a review solely of the 
medical reimbursement folder, the Board is unable to clearly 
discern the Veteran's service-connected disabilities.  It is 
also unclear to the Board whether the Veteran was actively 
enrolled in the VA health care system within the 24-month 
period preceding his unauthorized dental treatment.  For 
these reasons, the Board finds that the Veteran's entire 
claims file should be associated with the medical appeal 
folder.


Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the 
medical appeal folder the Veteran's 
entire claims file.  

2.  Obtain and associate with the claims 
file the Veteran's March 2003 claim for 
reimbursement of unauthorized dental 
treatment expenses.  If the claim is not 
available, inform the Veteran of its loss 
and request a copy of the claim that he 
or his attorney may have in their 
possession.  All efforts to obtain the 
March 2003 claim should be fully 
documented.

3.  After obtaining the necessary 
authorization from the Veteran, obtain 
the Veteran's complete dental records 
from Dr. John B. Corey dated from March 
2002 to January 2005.  All attempts to 
secure these records must be documented 
in the claims folder.

4.  Then, readjudicate the Veteran's 
claim.  If any action remains adverse to 
the Veteran, issue a supplemental 
statement of the case and allow an 
appropriate opportunity for response.  
The supplemental statement of the case 
must contain notice of all relevant 
actions taken and evidence submitted, 
including the March 2003 statement by Dr. 
Corey and the itemized bill for Dr. Corey 
submitted at the September 2007 board 
hearing.  Thereafter, return the case to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


